IN THE SUPREME COURT OF THE STATE OF NEVADA


THE CITY OF LAS VEGAS, A                                 No. 82207
MUNICIPAL CORPORATION,
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE                               FILED
JERRY A. WIESE, DISTRICT JUDGE,
Respondents,
  and
NEVADA CRT, LLC, A NEVADA
LIMITED LIABILITY COMPANY; AND
WELLNESS CONNECTION OF
NEVADA, LLC, A NEVADA LIMITED
LIABILITY COMPANY,
Real Parties in Interest.

                       ORDER DENYING PETITION

            This original petition for a writ of mandamus or prohibition
challenges a district court order in a judicial review action. The district
court granted in part real parties in interests petition for judicial review of
a city council order denying a special use permit, and petitioner seeks writ
relief from that district court order. Having considered the petition and
supporting documents, we are not persuaded that our extraordinary and
discretionary intervention is warranted. See NRS 34.160; NRS 34.320; Pan
v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004);
Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849,
851, 853 (1991). In particular, petitioner has an adequate remedy in the
form of an appeal from the final judgment. See NRS 34.170; NRS 34.330;
Redrock, Valley Ranch, LLC v. Washoe Cty., 127 Nev. 451, 453, 254 P.3d 641,



                                                             2 2-
                  •
643 (2011) (reviewing, on direct appeal, a challenge to a district court order
in a judicial review action disputing a decision to deny a use permit); Kay v.
Nunez, 122 Nev. 1100, 1105-06, 146 P.3d 801, 805 (2006) (determining that
a petition for judicial review—not a petition for a writ of mandamus—is the
proper mechanism to challenge an administrative decision); Pan, 120 Nev.
at 224, 88 P.3d at 841 (recognizing that the right to appeal generally
precludes writ relief); see also NRAP 3A(b)(1) (providing that an appeal may
be taken from a final judgment); Lee u. GNLV Corp., 116 Nev. 424, 426, 996
P.2d 416, 417 (2000) (defining a final judgment).
            Additionally, real parties in interests answer purports to be a
combined answer and cross-petition for writ relief. This court's rules do not
provide for such a filing. As the document otherwise complies with the filing
requirements of an answer, see NRAP 21(d)-(0, we have considered its
arguments against issuance of petitioner's requested writ in that regard,
consistent with this court's mandate, City of Las Vegas v. Eighth Judicial
Dist. Court, Docket No. 82207 (Order Directing Answer, December 31,
2020), and do not address the affirmative relief the document requests. Any
petition for writ relief that real parties in interest file must comply with
NRAP 21 and shall be docketed separately. In light of this order, the clerk
shall return the filing fee docketed as paid on June 1, 2021.
            Accordingly, we
            ORDER the pet         DENIED.



                         Parraguirre


       Al4C‘t-P
Stiglich



                                       2
                                                       '
                                 4
cc:   Hon. Jerry A. Wiese, District Judge
      Las Vegas City Attorney
      Howard & Howard Attorneys PLLC
      Eighth District Court Clerk




                                    3